DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicants’ claim for benefit as a continuation of PCT/US20/027693 (filed 4/10/2020), which claims benefit to US Provisional application 62/832187 (filed 4/10/2019). 

Election/Restriction
Applicant’s election without traverse of species (B) A method for increasing OTC gene expression in a cell ... harboring an OTC mutation associated with partial reduction of OTC function comprising administering to the cell ... a compound that inhibits HSP90, in the reply filed on 4/14/2021 is acknowledged.  
	Claims 1, 2, 7-9, 13, 14, and 19-21 read on the elected species and have been considered on the merits.  Claims 3-6 and 15-18 are drawn to non-elected species, and thus have been withdrawn from consideration, pursuant to 37 CFR 1.142(b). 

Specification
	Paragraphs 0078-0084 refer to Tables 11-21 of US 62/501795, and state that these tables are reproduced as Tables 26-39 of the instant application.  The tables, however, do not correlate.  Applicants should carefully review the current specification to correct these, and any other errors.

Claim Interpretation
	Claim 1 is directed to a method of increasing OTC (ornithine transcarbamylase) gene expression in a cell harboring an OTC mutation associated with a partial reduction of OTC function, comprising contacting the cell with an amount of a compound effective to increase CSP1 (carbamoyl phosphate synthetase 1) expression, wherein the compound inhibits....HSP90 (heat shock protein 90; elected species).  Key points are: The compound that inhibits HSP90 must be administered in an amount effective to inhibit HSP90 activity.  The inhibition may be due to 

	Claim 13 is directed to a method for increasing OTC expression in a human subject harboring an OTC mutation associated with a partial reduction of OTC function, comprising administering to the subject an effective amount of a compound that increases CPS1 expression, wherein the compound inhibits ...HSP90.  As with claim 1, the key points are: The compound that inhibits HSP90 must be administered to the subject in an amount effective to inhibit HSP90 activity.  The administration may be via any route, but must be effective to inhibit HSP90 activity within the subject.  As with claim 1, the inhibition of HSP90 activity will be considered to inherently increase CPS1 expression, which, in turn, will be considered to inherently increase OTC gene expression.  

Improper Markush Grouping Rejection 
Claims 1 and 13 are rejected on the basis that they contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The compounds that inhibit JAK1, JAK2 and/or JAK3 are considered to constitute a proper Markush group, as they share a single structural similarity, as they belong to the same art-recognized class of “inhibitors of JNK-associated kinases.”  Though the compounds within the genus are disparate in structure and chemical class, the fact that they are known in the art to exhibit the same intended result (inhibition of JNK-associated kinase action) and could be substituted for each other with the reasonable expectation that the intended result (inhibition of JNK-associated kinase action) would occur.
However, there is no “single structural similarity” between compounds that inhibit (JAK1, JAK2 and JAK3), compounds that inhibit HSP90 and/or compounds that inhibit IRF9.  These three different classes of molecules do not belong to a recognized physical or chemical class, nor do they represent an art-recognized class (noting that each ‘genus’ (i.e. compounds that inhibit JAK1/JAK2/JAK3) serve to inhibit different molecules.  There is no teaching in the art that one would expect, e.g. inhibitors of JNK-associated kinases to be substitutable for inhibitors of HSP90. 
Furthermore, there is no substantial shared structural feature that is essential to a common use.  For example, the specification identifies GLPG0634 as an example of a compound that inhibits JAK1 (see, claim 5), GLPG0634 has the following structure:

    PNG
    media_image1.png
    365
    365
    media_image1.png
    Greyscale

The specification identifies alvespimycin as an example of a compound that inhibits HSP90 (See, claim 8), alvespimycin has the following structure:

    PNG
    media_image2.png
    283
    424
    media_image2.png
    Greyscale

The only compound that the specification identifies as an example of a compound that inhibits IRF9 is siRNA that inhibits IRF9 (see ¶0017, 00233-00234).  
These representative molecules (GLPG0634, alvespimycin, and siRNA that inhibits IRF9) do not share any substantial chemical group or structure.  
To overcome this rejection, Applicant may set forth each grouping of patentably indistinct alternatives (these being: 
(a) compounds that inhibit JAK1, JAK2 and/or JAK3; 
(b) compounds that inhibit HSP90; 
(c) compounds that inhibit IRF9) 
within the improper Markush groupings in a series of independent or dependent claims (with a generic claim present) and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites a method for increasing OTC expression in a human subject, comprising administering to the [human] subject, an effective amount of a compound ...that inhibits HSP90.  Claim 14 depends from claim 13 and requires that the subject is human.  This limitation is already required by parent claim 13, so dependent claim 14 fails to further limit parent claim 13. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7-9, 13, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 15 and 19 of copending Application No. 16/753530 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims anticipate the instant claims as follows:
Copending claim 1 anticipates instant claims 1 and 7.
Copending claim 2 anticipates instant claim 2.
Copending claim 6 anticipates instant claim 8.
Copending claim 15 anticipates instant claims 13, 14 and 19.
Copending claim 19 anticipates instant claim 20. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 14 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 15 and 19 of copending Application No. 16/753530 (reference application), in view of Yun et al (J Immunol, 2011). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims render obvious the instant claims as follows:
Copending claim 1 discloses a method for increasing OTC gene expression in a cell harboring an OTC mutation associated with a partial reduction of OTC function, comprising contacting the cell with an effective inter alia, HSP90.  Copending claim 6 discloses several compounds that inhibit HSP90, but does not specifically recite EC144.  
Similarly, copending claim 15 discloses a method for increasing OTC gene expression in a subject harboring an OTC mutation associated with a partial reduction of OTC function, comprising contacting the cell with an effective amount of a compound that increases CPS1 expression, wherein the compound inhibits, inter alia, HSP90.  Copending claim 19 discloses several compounds that inhibit HSP90, but does not specifically recite EC144.
Yun et al teaches EC 144 is one of a finite number of known HSP90 inhibitors, along with 17AAG and BIIB021 (See, e.g. Yun et al, Pg. 566 “Results: ECC144 is a potent and selective synthetic HSP90 inhibitor”).  Inhibitors of HSP90 constitute an art-recognized class.  As an art-recognized class, there is reasonable expectation that substitution of one agent for another will achieve the same result of inhibiting HSP90 activity.  Thus, it would have been obvious to a person of ordinary skill in the art to try EC144 as the particular HSP90 inhibitor in the method of copending application 16/753530, with a reasonable expectation that the same effect on CPS1, and OTC gene expression.  It has been held that "a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v Teleflex, Inc. 82 USPQ2d 1385 at 1390. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633